Exhibit 10.16

February 4, 2007

Mark Kent

1135 Palomar Drive

Redwood City, CA 94062

Dear Mark:

We are delighted to offer you a position as the Chief Financial Officer,
reporting to Thinh Tran, President and Chief Executive Officer of Sigma Designs,
Inc. This is an exempt position with an initial bi-weekly rate equivalent to
$225,000 per year.

Additionally, you are offered a time-time sign-on incentive bonus of $25,000.00.
You agree that if you voluntarily terminate your employment with Sigma Designs
within one year of your hire date, on your last day you will reimburse this
sign-on bonus in full to Sigma Designs.

We will recommend to the Board of Directors that you be granted an option for
120,000 shares of Sigma Designs stock under our ISO plan. The vesting period
will be five (5) years (20% per year) and the price will be the market price on
the date of the grant.

As a regular employee of the Company, you will be eligible to participate in a
number of Company-sponsored benefits, including those that are described in the
benefits summary. Employment with the Company is not for a specific term and can
be terminated by you or by the Company at any time, for any reason, with or
without cause. Any contrary representations which may have been made or which
may be made to you, are superseded by this offer. Any additions to or
modifications of this term of your employment would have to be made in writing
and signed by you and the President of the Company. This offer is contingent
upon your executing an Employee Confidential Information Agreement. If you
accept the offer, the terms described in this letter shall be the terms of your
employment.

Mark, we are excited about having you join us and look forward to a beneficial
and fruitful relationship for you and the Company.

To indicate your acceptance, please sign and return to me one original of this
letter. This offer will remain valid through February 5, 2007, and I hope to
have your acceptance well before that time.

 

Sincerely,

/s/ Maggie Anderson

Maggie Anderson

Human Resources Director

ACKNOWLEDGMENT & ACCEPTANCE

I have read, understand and accept, the above-described terms and conditions of
employment and will join Sigma Designs on 2/5/07.

 

Signed:

 

/s/ Mark R. Kent

    Date:  

2/5/07